Citation Nr: 1820923	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  08-00 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability, claimed as secondary to service connected Hepatitis C. 

2.  Entitlement to a rating in excess of 30 percent for depressive disorder. 

(The issue of entitlement to service connection for a right knee disability and entitlement to TDIU will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from June 1972 to December 1980. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions from December 2009 and June 2012, by a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2016, the Veteran appeared at a hearing at the RO before the undersigned Veterans Law Judge.  A copy of the transcript is of record.


REMAND

The Board finds that additional development is required for the claims for service connection for a heart condition, increased rating for a depressive disorder, and TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.

With regard to the claim for service connection for a heart disability, the Veteran was provided a VA examination in May 2012, to assess the nature and etiology of any heart disability, to include congestive heart failure as secondary to service-connected Hepatitis C.  However, after a review of the opinion, the Board finds that the May 2012 VA examiner's opinion to be incomplete.  While the examination addressed secondary causation for the heart disability, the opinion did not address aggravation.  The Board notes that secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disability.  38 C.F.R. § 3.310 (2017).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable.  38 C.F.R. § 3.310(a) (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Therefore, the May 2012 examiner's failure to address aggravation in the opinion for the claimed condition makes the examination incomplete.

Furthermore, the Board finds that the opinion from the May 2012 VA examiner to be incomplete, as the language noted by the examiner was equivocal in nature.  While the Board acknowledges that the VA examiner ultimately concluded a negative etiological nexus between a heart disability and service-connected Hepatitis C, the examiner qualified that conclusion and noted that any determination with regard to the multifaceted etiology of a heart disability was speculative.  The examiner noted explicitly that no conclusion could be made with regard to any secondary connection without resorting to mere speculation.  The Board finds that opinion to be speculative and inadequate for adjudication.

Therefore, as the only May 2012 VA examination is considered incomplete, the Board finds that further development is required for VA to fulfill the duty to assist the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the decision regarding the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997). Assistance by VA includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A (d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is incomplete, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Consequently, the claim must be remanded for VA examinations to fulfill the duty to assist the Veteran.

With regard to the claim for an increased rating for a depressive disorder, the Board notes that the Veteran was last provided a VA examination to assess the nature and severity of the mental disorder in December 2009, more than eight years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, a review of the medical evidence of record and the Veteran's lay statements during his hearing before the undersigned reveals that the Veteran's depressive condition has progressively worsened during the claims period. 

When available evidence is too old for an adequate evaluation of the current condition, VA's duty to assist includes providing a more current examination. Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that not only is the last examination remote, but the examination appears to no longer indicate the Veteran's current level of impairment.  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to rate the Veteran's claims for increased rating for depressive disorder.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.

2.  Schedule the Veteran for a VA examination with an appropriate VA examiner.  The examiner must review the claims file and should note that review in the report.  The examiner is ask to provide an opinion regarding the nature and etiology of any heart disability, and whether it is at least as likely as not (50 percent probability or greater) that any heart disability, diagnosed during the pendency of the appeal, (1) is related to the Veteran service or any event, disease, or injury during service, (2) is due to or the result of any service-connected disability, to specifically include Hepatitis C, (3) has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability, or (4) manifested within one year following separation from service.  Any additional tests that the examiner deems necessary should be performed.  The rationale for all opinions expressed should be provided. 

3.  Then, schedule the Veteran for a VA mental disorders examination.  The examiner must review the claims file and should note that review in the report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should provide a complete rationale for any opinions provided. The examiner should provide an opinion regarding the levels of occupational and social impairment due to the mental disorder and should describe the symptoms that result in those levels of impairment.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

4.  Then, readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




